UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6022



KAM RICHARD CARPENTER,

                                           Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD, Superintendent,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CA-03-34)


Submitted:   May 19, 2006                  Decided:   June 14, 2006


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kam Richard Carpenter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kam   Richard    Carpenter      moves    for   a     certificate      of

appealability,     seeking     review   of    the    district      court's   order

dismissing his petition filed under 28 U.S.C. § 2254 (2000).                       An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit    justice   or    judge      issues   a     certificate      of

appealability.      28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue for claims addressed by a district

court    absent    “a   substantial     showing       of    the    denial    of     a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

338 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Carpenter has not made the

requisite    showing.        Accordingly,     we     deny   the    motion    for    a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED


                                    - 2 -